DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 16-18, 20-22, & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. (US PG Pub 2015/0086929; hereafter ‘929).
Claims 1, 21, & 22: ‘929 is directed towards a method for lithography patterning (abstract), comprising:
forming an opening in a first layer over a substrate (see Figs. 1A-1C, claim 1);
coating a grafting solution over the first layer and filling in the opening (the shrink agent plus solvent reads on the grafting solution; Fig. 2D, claim 1), the grafting solution comprising a grafting compound and a solvent (claim 1), the grafting compound 

    PNG
    media_image1.png
    145
    86
    media_image1.png
    Greyscale
, wherein y is –C(=O)-O-R10, R10 is C1-C10, and n=1 or 2, ¶ 20; R7 and R8 can be 
    PNG
    media_image2.png
    67
    225
    media_image2.png
    Greyscale
, wherein R55, R56, & R57 are cyclic alkyl groups with a N heteroatom, ¶ 46; see ¶s 2 & 44 and claims 1 & 2);
curing the grafting solution so that the grafting compound is attached to a surface of the first layer, thereby forming a second layer over the surface of the first layer (the shrink agent layer is baked and excess uncured material is removed; Figs. 2D-2E and claim 1);
transferring a pattern including the first and the second layer to the substrate (Fig. 2F).
Claim 2: The first layer comprises a photoresist (claim 1, Fig. 1A, & ¶ 24).
Claim 3: The linking unit comprises a linear segment having 4 carbons (the monomer can be 
    PNG
    media_image3.png
    170
    89
    media_image3.png
    Greyscale
 and thus the linking segment comprises a 4 carbon chain; ¶ 44).
Claim 6: The grafting unit includes a heterocyclic group having 5-20 carbons and nitrogen (¶ 21).
Claim 7: The grafting unit is attached between a first element comprising an alkyl segment and a second segment comprising hydrogen (¶ 21).
Claim 8: The curing of the grafting solution includes baking the substrate4, the first layer, and the grafting solution at a temperature of 40-150ºC (¶ 94).
Claims 16 & 24: ‘929 is directed towards a method for lithography patterning (abstract), comprising:
providing a patterned photoresist layer over a material layer over a substrate, the patterned photoresist layer having an opening (claim 1, Figs. 1A-1C, & ¶ 24);
coating a grafting solution in the opening, the grafting solution comprising a grafting compound and a solvent, the grafting compound comprising a grafting unit chemically bonded to a linking unit that is chemically bonded to a polymer backbone, the linking unit comprising an alkyl segment having 1-10 carbon atoms, the grafting unit comprising a plurality of N atoms attached to a cycloalkyl group ( 

    PNG
    media_image1.png
    145
    86
    media_image1.png
    Greyscale
, wherein y is –C(=O)-O-R10, R10 is C1-C10, and n=1 or 2, ¶ 20; R7 and R8 can be 
    PNG
    media_image2.png
    67
    225
    media_image2.png
    Greyscale
, wherein R55, R56, & R57 are cyclic alkyl groups with a N heteroatom, ¶ 46; see ¶s 2 & 44 and claims 1 & 2), and the grafting unit being attached to the patterned photoresist layer (the shrink agent plus solvent reads on the grafting solution; Fig. 2D, claim 1, & ¶s 37 & 44);
baking the grafting solution at a first temperature for a duration, thereby attaching a first portion of the grafting compound to the patterned photoresist layer, wherein the first temperature and the duration are selected based on a target thickness of the first portion of the grafting compound (the grafting solution is baked to form a layer, Fig. 2D-2E and ¶ 94);
removing a second portion of the grafting compound that is not attached to the patterned photoresist layer, resulting in a pattern having the patterned photoresist layer and the first portion of the grafting compound (Fig. 2E, claim 1, and ¶s 37, 44, & 95); and
etching the material layer using the pattern as an etch mask (Fig. 2F & ¶ 25).
Claim 17: see ¶s 43 & 44.
Claim 18: see ¶s 43 & 44.
Claim 20: The shrink agent is baked at 120 ºC for 60 seconds (¶ 102 & Table 3). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘929 as applied above and further in view of Chun (US Patent 6,486,058; hereafter ‘058).
Claim 9: ‘929 does not teach exposing the grafting solution with UV light.
However, ‘929 teaches applying a PMMA based shrinking agent to graft onto the resist pattern, backing the shrinking agent solution, and then removing the ungrafted shrinking agent solution (see claim 1).
Similarly, ‘058 which is directed towards photoresist pattern shrinking (see abstract), discloses in the background a process of applying a PMMA based shrinking agent to graft onto the resist pattern, backing the shrinking agent solution, and then removing the ungrafted shrinking agent solution (see col. 1, line 40 – col. 2, line 8) in which the removal process includes exposing the shrinking agent solution to UV light and then rinsing to remove the ungrafted solution (col. 2, lines 1-8).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘058 into the process of ‘929 such that the removal of the ungrafted shrinking agent solution is performed by the method disclosed in ‘058 because it is an art recognized means to remove the ungrafted PMMA based shrinking agent and thus would have predictably performed the desired removal process.
Claims 10-14 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘929 in view of Makiyama et al. (US PG Pub 2005/0255696; hereafter ‘696).
Claims 10 & 23: ‘929 is directed towards a method for lithography patterning (abstract), comprising:

coating a grafting solution in the opening, the grafting solution comprising a grafting compound and a solvent, the grafting compound comprising a grafting unit chemically bonded to a linking that is chemically bonded to an ester side chain of a polymer backbone, the linking unit comprising an alkyl segment having 1-10 carbon atoms, and the grafting unit being attached to the patterned photoresist layer and comprising at least two heteroatoms bridged by a cylcoalkyl group ( 

    PNG
    media_image1.png
    145
    86
    media_image1.png
    Greyscale
, wherein y is –C(=O)-O-R10, R10 is C1-C10, and n=1 or 2, ¶ 20; R7 and R8 can be 
    PNG
    media_image2.png
    67
    225
    media_image2.png
    Greyscale
, wherein R55, R56, & R57 are cyclic alkyl groups with a N heteroatom, ¶ 46; see ¶s 2 & 44 and claims 1 & 2), and the grafting unit being attached to the patterned photoresist layer (the shrink agent plus solvent reads on the grafting solution; Fig. 2D, claim 1, & ¶s 37 & 44);
baking the grafting solution at a temperature of 120 ºC for 60 seconds (the grafting solution is baked to form a layer attached to the photoresist pattern layer, Fig. 2D-2E and ¶ 94;¶ 102 & Table 3);
removing a second portion of the grafting compound that is not attached to the patterned photoresist layer, resulting in a pattern having the patterned photoresist layer 
etching the material layer using the pattern as an etch mask (Fig. 2F & ¶ 25).
‘929 does not teach removing the pattern after etching.
However, ‘696, which is also directed towards the shrinking photoresist patterns by application of a shrinking agent (see abstract) further teaches removing the pattern after etching as final step in semiconductor processing (¶s 8, 58, & 103 and Figs. 4B-4C 9C).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘606 into the process of ‘929 such that after etching the resist pattern is removed prior to further processing because as taught by ‘696 it recognized in the art of chip manufacturing to remove the resist pattern as a further processing step during the production process.
Claims 11-13: See ¶ 44.
Claim 14: The shrink agent is baked at 120 ºC for 60 seconds (¶ 102 & Table 3).
Double Patenting
Claims 1-3, 6-14, 16-18, & 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,672,610 (hereafter ‘610) in view of ‘929 & ‘696.
Claim 1-3, 6-14, 16-18, & 20-24: Claims 1-3, 6-14, 16-18, & 20-24 of the instant application are permutations and combinations of claims 1-20 of ‘610 except that ‘610 does not teach the additional processing steps of etching, UV curing the grafting solution, & the temperature and time of baking the grafting solution. 
.
Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments that ‘929 does not teach the newly amended subject matter of “a monomer comprising a plurality of nitrogen atoms directly linked to a cycloalkyl group; the Office does not find this argument convincing because as discussed above, ‘929 discloses the claimed subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712